 SULLIVAN MAGEE & SULLIVAN, INC.Sullivan Magee & Sullivan, Inc., Magee BlauveltCorp., SMS Contractors, Patrick J. Magee, andJohn F. Magee and Local 964, United Brotherhoodof Carpenters and Joiners of America. Cases 2-CA-14523 and 2-CA-14524May 10, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHERUpon charges and amended charges filed onSeptember 30 and October 29, 1976, respectively, byLocal 964, United Brotherhood of Carpenters andJoiners of America, herein called Local 964, and dulyserved on Magee Blauvelt Corp., herein called MB;SMS Contractors, herein called SMS; Patrick J.Magee and John F. Magee and on Sullivan Magee &Sullivan, Inc., herein called Sullivan, collectivelyreferred to as Respondents, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 2, issued an order consolidatingcases, complaint and notice of hearing on November18, 1976, against Respondents alleging that Respon-dents had engaged in and were engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(l) and (5) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charges, amended charges, consolidat-ed complaint and notice of hearing before anAdministrative Law Judge were duly served on theparties to this proceeding.On January 17, 1977, counsel for the GeneralCounsel filed a Motion for Summary Judgment andpetition in support thereof, duly served on Respon-dents, based on Respondents' failure and refusal tofile a timely answer to the consolidated complaint asrequired by Section 102.20 and 102.24 of the Board'sRules and Regulations, Series 8, as amended.Subsequently, on January 26, 1977, Respondentsfiled a motion to vacate default and permit filing ofanswer and petition in support thereof, attaching ananswer. Counsel for the General Counsel and forLocal 964 each filed an opposition to Respondents'motion on February 3, 1977. On February 4, 1977,the Board issued an order transferring the proceed-ings to the Board and a Notice To Show Cause.Respondents then filed a memorandum in responseto Notice To Show Cause on February 18, 1977.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:229 NLRB No. 76Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The order consolidating cases, complaint andnotice of hearing issued on November 18, 1976, andduly served on Respondents, specifically stated thatunless an answer was filed to the consolidatedcomplaint within 10 days from service thereof"all ofthe allegations in the Consolidated Complaint shallbe deemed to be admitted by it to be true and maybe so found by the Board." Further, according to thepetition in support of the Motion for SummaryJudgment, counsel for the General Counsel sent onDecember 16, 1976, a registered letter which wasduly served on Respondents, with a copy to theirattorneys, informing them that an answer had notbeen received and, thereafter, on January 5, 1977, hetelephoned Mr. Edward F. Breslin, Respondents'attorney, who stated that he had not filed an answerbecause he had not been paid by his clients.Subsequently, on January 12, 1977, the ActingRegional Director issued a certification which stated,inter alia, that Respondents had not filed an answerto the consolidated complaint and no extension oftime to answer had been requested or granted.Thereafter, on January 26, 1977, Respondentsmoved to vacate their default and to permit the filingof the answer attached thereto which denied in partand admitted in part the allegations of the consoli-dated complaint and which alleged affirmativedefenses. In their oppositions, counsel for theGeneral Counsel and for Local 964 each alleged, insubstance, that Respondents have shown no goodcause for failure to file a timely answer to theconsolidated complaint and disputed Respondents'affirmative defenses.In the response to Notice To Show Cause whichcontained a verified statement of facts supported byaffidavits of John F. Magee and Patrick J. Magee, it543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDis stated that the Magees "understood that anAnswer to the NLRB Complaints had been filed inNovember, 1976, on behalf of Sullivan, Magee,Sullivan, Inc., Magee Blauvelt Corp., SMS Contrac-tors, Patrick J. Magee and John F. Magee." Theresponse did not offer any explanation for the failureto file a timely answer or to request an extension oftime for filing an answer. The reason offered byRespondents' counsel for not filing an answerbecause he had not been paid and the Magees'understanding that an answer had in fact been filedin November 1976 do not constitute good causeunder our rules for failure to timely file the answer.'As Respondents have not filed an answer within 10days from the service of the consolidated complaint,and as no good cause to the contrary has beenshown, in accordance with rules set forth above, theallegations of the consolidated complaint herein aredeemed to be admitted to be true and are so found tobe true. Accordingly, we shall grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTSThe Respondent corporations, Sullivan, MB, andSMS, are, and have been, affiliated businesses withcommon officers, ownership, directors, and opera-tors, constituting a single-integrated business enter-prise, whose directors and operators formulate andadministrate a common labor policy for the threenamed companies, affecting the employees of saidcompanies. Respondents Patrick J. Magee and JohnF. Magee at all times material herein have been andare now officers, agents, and sole stockholders ofRespondent Sullivan. During the past calendar year,a representative period, Sullivan, in the course andconduct of its business, purchased and caused to betransported and delivered to its construction jobsiteslumber and other goods and materials valued inexcess of $50,000, of which goods and materialsvalued in excess of $50,000 were transported anddelivered to its construction jobsites in interstatecommerce directly from States of the United Statesother than the State in which it is located.II. THE LABOR ORGANIZATION INVOLVEDLocal 964, United Brotherhood of Carpenters andJoiners of America, is a labor organization within themeaning of Section 2(5) of the Act.I Cleveland Lithographers and Photoengravers International Union, LocalNo. 24-P (Art Gravure Corporation of Ohio), 194 NLRB 636 (1971); AaronII1. THE UNFAIR LABOR PRACTICESOn May 5 and June 1, 1975, Sullivan and SMSexecuted agreements with Local 964 which areidentical to those previously executed by Local 964with a multiemployer association, and since May 5and June 1, 1975, and continuing to date, Local 964has been, and is now, the exclusive bargainingrepresentative of the following appropriate unit ofRespondents' employees:All carpenter construction employees of Respon-dents, exclusive of all other employees and allsupervisors as defined in Section 2(11) of the Act.Since on or about August 1, 1976, Respondent has(a) failed and refused to honor and comply with thecontractual provisions for (1) membership in Local964 as a condition of employment by the employeescovered by such agreement, (2) payment by Respon-dents of certain wage scales and payments in theform of contributions for contractual pension,welfare, vacation, and supplementary wage benefitfunds on behalf of said employees, and (3) placementof a job steward on construction jobs, and (b) hasfailed and refused to recognize and bargain withLocal 964 as the collective-bargaining representativeof the employees covered by said agreement.Accordingly, we find that by the aforesaid conductRespondents have, since August 1, 1976, and at alltimes thereafter, refused to bargain collectively withLocal 964 as the exclusive representative of theemployees in the appropriate unit, and, by suchrefusal, Respondents have engaged in and areengaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondents set forth in sectionIII, above, occurring in connection with theiroperations described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondents have engaged inand are engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that they cease and desist therefrom andConvalescent Home, 194 NLRB 750 (1971); and Ancorp National Senrvices,Inc., Casco Division, 202 NLRB 513 (1973).544 SULLIVAN MAGEE & SULLIVAN, INC.take certain affirmative action designed to effectuatethe policies of the Act.To remedy Respondents' violations of Section8(a)(5) and (1) of the Act, we shall order, in additionto the specific cease-and-desist provisions, that theyhonor and comply with the provisions of theagreement with Local 964 and make back paymentsto employees as to certain wage scales and backpayments due to the contractual pension, welfare,vacation, and supplementary wage benefits funds, asrequired by said agreement.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Respondents, Sullivan Magee & Sullivan, Inc.,Magee Blauvelt Corp., SMS Contractors, Patrick J.Magee, and John F. Magee, constitute a singleemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Local 964, United Brotherhood of Carpentersand Joiners of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All carpenter construction employees of Res-pondents, exclusive of all other employees and allsupervisors as defined in Section 2(11) of the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since May 5 and June 1, 1975, and continuingto date, Local 964 has been, and is now, the exclusivebargaining representative of all employees in theaforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.5. By refusing since August 1, 1976, and at alltimes thereafter, to recognize and bargain collectivelywith Local 964 as the exclusive representative of theemployees in the appropriate unit, and by refusing tohonor and comply with the provisions of theircontract with Local 964, Respondents have engagedin and are engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.6. By the acts described in section III, Respon-dents have refused to recognize and bargain withLocal 964 and have interfered with, restrained, andcoerced their employees in the exercise of rightsguaranteed in Section 7 of the Act and thereby haveengaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)( ) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondents,Sullivan Magee & Sullivan, Inc., Magee BlauveltCorp., SMS Contractors, Patrick J. Magee, and JohnF. Magee, Nanuet and Stony Point, New York, theirofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to recognize and bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Local 964,United Brotherhood of Carpenters and Joiners ofAmerica, as the exclusive bargaining representativeof its employees in the following appropriate unit:All carpenter construction employees of Respon-dents, exclusive of all other employees and allsupervisors as defined in Section 2(1 1) of the Act.(b) Refusing to honor and comply with the terms ofthe collective-bargaining agreement executed on orabout May 5 and June 1, 1975, with Local 964,United Brotherhood of Carpenters and Joiners ofAmerica, including the placement of a job stewardon construction sites, the requirement of membershipin the aforesaid labor organization as a condition ofemployment by the employees covered by theagreement, and the payment of certain wage scalesand payments in the form of contributions forcontractual pension, welfare, vacation, and supple-mentary wage benefit funds on behalf of suchemployees, as required by said agreement.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, recognize and bargain with theabove-named labor organization as the exclusivebargaining representative of all employees in theaforesaid appropriate unit with respect to rates ofpay, wages, hours, and other terms and conditions ofemployment.(b) Honor and comply with all terms of thecollective-bargaining agreement referred to in para-graph l(b), above, including the placement of a jobsteward on construction sites and the requirement ofmembership in the aforesaid labor organization as acondition of employment by employees covered bythe agreement, and make all back payments toemployees as to wage scales, and all back paymentsin the form of contributions for contractual pension,welfare, vacation, and supplementary wage benefitfunds on behalf of such employees, as required bysaid agreement.545 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Post at its place of business at 20 Old TurnpikeRoad, Nanuet, New York, and Gatehill Road, StonyPoint, New York, copies of the attached noticemarked "Appendix."2Copies of said notice, onforms provided by the Regional Director for Region2, after being duly signed by Respondents' represen-tative, shall be posted by Respondents immediatelyupon receipt thereof, and be maintained by them for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondents to insure that said notices arenot altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps the Respondents have taken to complyherewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and bargaincollectively concerning rates of pay, wages, hours,and other terms and conditions of employmentwith Local 964, United Brotherhood of Carpen-ters and Joiners of America, as the exclusivebargaining representative of the employees in thebargaining unit described below.WE WILL NOT refuse to honor and comply withthe terms of the collective-bargaining agreementexecuted on or about May 5 and June 1, 1975,with the above-named Union, including theplacement of a job steward on construction sites,the requirement of membership in the aforesaidlabor organization as a condition of employmentby the employees covered by the agreement, andthe payment of certain wage scales and paymentsin the form of contributions for contractualpension, welfare, vacation and supplementarywage benefit funds on behalf of such employees,as required by said agreement.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, recognize and bargainwith the above-named labor organization as theexclusive bargaining representative of all employ-ees in the aforesaid appropriate unit with respectto rates of pay, wages, hours, and other terms andconditions of employment. The bargaining unitis:All carpenter construction employees ofRespondents, exclusive of all other employ-ees and all supervisors as defined in Section2(11) of the Act.WE WILL honor and comply with all terms ofthe collective-bargaining agreement referred toabove, including the placement of a job stewardon construction sites and the requirement ofmembership in the aforesaid labor organization asa condition of employment by employees coveredby the agreement, and make all back payments toemployees as to wage scales, and all backpayments in the form of contributions forcontractual pension, welfare, vacation, and sup-plementary wage benefit funds on behalf of suchemployees, as required by said agreement.SULLIVAN MAGEE &SULLIVAN, INC., MAGEEBLAUVELT CORP., SMSCONTRACTORS, PATRICKJ. MAGEE, AND JOHN F.MAGEE546